DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 31 and 32 in the reply filed on 06/20/2022 is acknowledged.
Applicant’s addition of new claims 44-54 in the reply filed on 06/20/2022 is acknowledged.
Claims 1-54 are under consideration in this Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 and 44-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parekh et al., US 2019/0189629 (listed in a previous Office Action).
In re Claim 1, Parekh discloses an integrated assembly, comprising: a base structure 12 comprising a series of conductive structures (14, 16) extending along a first (horizontal) direction (Fig. 5); the conductive structures (14, 16)  having steps S (Fig. A) between recessed regions 41 along the first (horizontal) direction; and pillars 28 of semiconductor material 30 over the steps S,  the semiconductor material 30 ([0040]) comprising at least one element selected from Group 13 of the periodic table in combination with at least one element selected from Group 16 of the periodic table (Figs. 5-17, A and B; [0028 -0097]). Parekh does not explicitly disclose that the conductive structures (14, 16) having steps S (Fig. A) alternating with recessed regions 41 along the first (horizontal) direction. It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate a portion 10, as shown in Fig. A and B as Duplication, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (See (MPEP2144.I.) and (MPEP2144.04.VI.B). 
In re Claim 2, Parekh discloses all limitations of claim 2 except for that the pillars 28 are wider than the steps S along the first (horizontal) direction.
The difference between the Applicant’s Claim 2 and Parekh’s reference is in the specified ratio between the widths. It is known in the art that width is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to the specified ratio of the widths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. A. Parekh’s Fig. 5 annotated to show the details cited

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. B. Parekh’s Fig. 5A annotated to show the details cited
In re Claim 3, Parekh discloses all limitations of claim 3, except for that the pillars 28 are narrower than the steps S (Fig. A) along the first (horizontal) direction. 
The difference between the Applicant’s Claim 3 and Parkekh’s reference is in the specified ratio between the widths. It is known in the art that width is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to the specified ratio of the widths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 4, Parekh discloses all limitations of claim 4, except for that the pillars 28 are about a same width as the steps S along the first (horizontal) direction.
The difference between the Applicant’s Claim 4 and Parekh’s reference is in the specified ratio between the widths. It is known in the art that width is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to the specified ratio of the widths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 5, Parekh discloses all limitations of claim 5, except for that the pillars 28 are wider than the steps S along a second 7 direction orthogonal to the first 5 direction (Fig. B).
The difference between the Applicant’s Claim 5 and Parekh’s reference is in the specified ratio between the widths. It is known in the art that width is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to the specified ratio of the widths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 6, Parekh discloses all limitations of claim 6, except for that the pillars 28 are narrower than the steps S along a second 7 direction orthogonal to the first5  direction (Fig. B).
The difference between the Applicant’s Claim 7 and Parekh’s reference is in the specified ratio between the widths. It is known in the art that width is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to the specified ratio of the widths, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 8, Parekh discloses the integrated assembly of claim 1 wherein the pillars 28 are spaced from one another by intervening regions (1IR, 2IR) (Fig. B) along the first 5 direction; wherein the pillars 28 have sidewall surfaces (330, 32, 34, 36) along the intervening regions (1IR, 2IR); wherein the steps S have substantially horizontal upper surfaces SHUS (Fig. A); and wherein the sidewall surfaces (30, 32, 34, 36) are within about 15o of orthogonal to the substantially horizontal upper surfaces SHUS.
In re Claim 9, Parekh discloses the  integrated assembly of claim 8 wherein the sidewall surfaces (30, 32, 34, 36) are substantially orthogonal to the substantially horizontal upper surfaces SHUS (Fig. A).
In re Claim 10, Parekh discloses the integrated assembly of claim 8 wherein the sidewall surfaces (30, 32, 34, 36) are first sidewall surfaces 1SW and the intervening regions (1IR, 2IR) are first intervening regions 1IR; wherein the pillars 28 are spaced from one another by second intervening regions 2IR along a second 7 direction orthogonal to the first direction 5; wherein the pillars 28 have second sidewall surfaces 2SW along the second intervening regions 2IR; and wherein the second sidewall surfaces 2SW are within about 150 of orthogonal to the substantially horizontal upper surfaces SHUS (Figs. A and B).
In re Claim 11, Parekh discloses the integrated assembly of claim 10 wherein the second sidewall surfaces 2SW are substantially orthogonal to the substantially horizontal upper surfaces SHUS (Figs. A and B).
In re Claim 12, Parekh discloses the integrated assembly of claim 1 wherein the semiconductor material 30 comprises semiconductor oxide material ([0040]).
In re Claim 13, Parekh discloses all limitations of claim 13 except for that the semiconductor material comprises InGaZnO, where the chemical formula indicates primary constituents rather than a specific stoichiometry. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use InGaZnO, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 14, Parekh discloses the integrated assembly of claim 1 wherein the conductive structures 14 comprise metal-containing material ([0030]).
In re Claim 15, Parekh discloses all limitations of claim 15 except for that the conductive structures (14, 16) comprise one or more of W, Ru and Mo. 
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified W, Ru and Mo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 16, Parekh discloses the integrated assembly of claim 15 wherein the semiconductor material 30 ([0040]) directly contacts the conductive structures (14, 16)  (Fig. 5).
In re Claim 17, Parekh discloses all limitations of claim 16 except for that upper surfaces of the steps S are higher than upper surfaces of the recessed regions 41 by at least about 2 nm. 
The difference between the Applicant’s claim 17 and Parekh’s reference is in the specified ratio of the heights. It is known in the art that height is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use upper surfaces of the steps S are higher than upper surfaces of the recessed regions 41 by at least about 2 nm, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 18, Parekh discloses all limitations of claim 18 except for that upper surfaces of the steps S are higher than upper surfaces of the recessed regions 41 by at least about 5 nm.
The difference between the Applicant’s claim 18 and Parekh’s reference is in the specified ratio of the heights. It is known in the art that height is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use upper surfaces of the steps S are higher than upper surfaces of the recessed regions 41 by at least about 5 nm, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 19, Parekh discloses all limitations of claim 18 except for that upper surfaces of the steps S are higher than upper surfaces of the recessed regions 41 by an amount within a range of from about 5 nm to about 10 nm.
The difference between the Applicant’s claim 19 and Parekh’s reference is in the specified ratio of the heights. It is known in the art that height is a result effective variable – because volume depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use that upper surfaces of the steps are higher than upper surfaces of the recessed regions by an amount within a range of from about 5 nm to about 10 nm, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 44, Parekh discloses the integrated assembly of claim 1 wherein the pillars 28 of the semiconductor material 30 are against an upper surface of the steps S (Fig. A).
In re Claim 45, Parekh discloses the integrated assembly of claim 1 wherein the base structure 12 comprises a series of insulative structures 18 extending along the first (horizontal) direction between the conductive structures (14, 16), the insulative structures 18 are below the recessed regions 41 of the conductive structures (Fig. A).
In re Claim 46, Parekh discloses the integrated assembly of claim 45 further comprising insulative liners (an upper portion of 18) between the insulative structures 18 and the conductive structures (14, 16)  (Fig. A).
In re Claim 47, Parekh discloses all limitations of claim 47 except for that the insulative liners (the upper portion of 18) comprise an insulative material different from an insulative material of the insulative structures 18.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of o delamination along the interfaces (See, for example, Parekh’s [0014]);
(2) There had been a finite number (only two) of identified, predictable potential solutions to the recognized problem, namely:
I. The insulative liners (the upper portion of 18) comprise an insulative material different from an insulative material of the insulative structures 18;
II. The insulative liners (the upper portion of 18) comprise an insulative material a same as an insulative material of the insulative structures 18;
 (3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Parekh successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
            In re Claim 48, Parekh discloses all limitations of claim 48 except for that the insulative  liners (the upper portion of 18) comprise silicon nitride. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use silicon nitride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 49, Parekh discloses the integrated assembly of claim 46 wherein the insulative liners (the upper portion of 18) are below the recessed regions 41 of the conductive structures (14, 16) (Fig. A).
In re Claim 50, Parekh discloses all limitations of claim 50 except for that the semiconductor material 30 of the pillars 28 comprises homogeneous. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the semiconductor material 30 of the pillars 28 comprises homogeneous since it was known in the art that it is a well-known and routine practice to make semiconductor material homogeneous. (MPEP2144.I.)
In re Claim 51, Parekh discloses all limitations of claim 51 except for that an entirety of the conductive structures (14, 16) comprise only a single material, the single material comprises a metal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the conductive structures (14, 16) comprising only a single material since it was known in the art that it simplifies a manufacturing process. (MPEP2144.I.)
In re Claim 52, Parekh discloses all limitations of claim 52 except for that the metal is one of W, Ru and Mo. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified W, Ru and Mo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 53, Parekh discloses the integrated assembly of claim 1 wherein the pillars 28 of the semiconductor material 30 are between the recessed regions 41 (Fig. 5).
In re Claim 54, Parekh discloses the integrated assembly of claim 1 wherein the pillars 28  of the semiconductor material 300 are against a horizontal surface of the steps S (Fig. A).

Allowable Subject Matter
Claims 20-43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 20, prior-art fails to disclose integrated memory comprising “second conductive structures extending along a second direction substantially orthogonal to the first direction; the second conductive structures being adjacent to the sidewall surfaces and being proximate to the channel regions; and storage elements coupled with the upper source/drain regions.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 27, prior-art fails to disclose a method of forming an integrated assembly comprising “etching at least along the grain boundaries to divide the semiconductor material into pillars, with the pillars extending upwardly from the first surfaces.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks filed on 06/20/2022 with respect to rejection claims 1-9 and 12-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Parekh.
This is a second Non-Final Rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893